UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: April 7, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:0-19848 FOSSIL, INC. (Exact name of registrant as specified in its charter) Delaware 75-2018505 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 2280 N. Greenville Avenue, Richardson, Texas 75082 (Address of principal executive offices) (Zip Code) (972) 234-2525 (Registrant's telephone number, including area code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerx Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of registrant's common stock outstanding as of July 27, 2007: 68,241,027 PART I - FINANCIAL INFORMATION Item 1. Financial Statements FOSSIL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS UNAUDITED AMOUNTS IN THOUSANDS April 7, 2007 January 6, 2007 ASSETS Current assets: Cash and cash equivalents $ 141,548 $ 133,304 Securities available for sale 7,199 6,894 Accounts receivable – net of allowances of $34.3 million and $38.3 million for 2007 and 2006, respectively 151,886 155,236 Inventories - net 235,627 228,225 Deferred income tax assets 20,374 20,406 Prepaid expenses and other current assets 45,439 36,923 Total current assets 602,073 580,988 Investments 11,866 10,855 Property, plant and equipment – net of accumulated depreciation of $114,044 and $109,183 for 2007 and 2006, respectively 169,900 171,499 Goodwill 44,638 43,038 Intangible and other assets – net of accumulated amortization of $4,335and $3,990 for 2007 and 2006, respectively 46,468 46,217 Total assets $ 874,945 $ 852,597 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term debt $ 11,474 $ 11,338 Accounts payable 46,401 53,306 Accrued expenses: Accrued accounts payable 22,525 23,562 Compensation 28,687 28,896 Coop advertising 8,615 11,554 Other 34,734 41,653 Income taxes payable 36,906 53,071 Total current liabilities 189,342 223,380 Long-term income taxes payable 29,475 - Deferred income tax liabilities 15,623 15,021 Other long-term liabilities 7,761 7,893 Total long-term liabilities 52,859 22,914 Minority interest in subsidiaries 3,243 4,102 Stockholders’ equity: Common stock, 68,107 and 67,794 shares issued,respectively 681 678 Additional paid-in capital 56,939 53,459 Retained earnings 550,258 529,376 Accumulated other comprehensive income 23,617 20,025 Treasury stock at cost, 95 and 69 shares, respectively (1,994 ) (1,337 ) Total stockholders’ equity 629,501 602,201 Total liabilities and stockholders’ equity $ 874,945 $ 852,597 See notes to condensed consolidated financial statements. 1 FOSSIL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME UNAUDITED AMOUNTS IN THOUSANDS, EXCEPT PER SHARE DATA For the 13 Weeks Ended April 7, 2007 For the 14 Weeks Ended April 8, 2006 Net sales $ 304,825 $ 264,225 Cost of sales 148,706 131,211 Gross profit 156,119 133,014 Operating expenses: Selling and distribution 86,367 84,980 General and administrative 37,197 31,042 Total operating expenses 123,564 116,022 Operating income 32,555 16,992 Interest expense 221 596 Other income (expense)– net 1,495 (904 ) Income before income taxes 33,829 15,492 Provision for income taxes 8,797 5,776 Net income $ 25,032 $ 9,716 Other comprehensive income, net of taxes: Currency translation adjustment 4,523 2,136 Unrealized gain on securities available for sale 384 10 Forward contracts hedging intercompany foreign currency payments – change in fair values (1,314 ) (783 ) Total comprehensive income $ 28,625 $ 11,079 Earnings per share: Basic $ 0.37 $ 0.14 Diluted $ 0.36 $ 0.14 Weighted average common shares outstanding: Basic 67,576 67,258 Diluted 69,238 69,060 See notes to condensed consolidated financial statements. 2 FOSSIL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED AMOUNTS IN THOUSANDS For the 13 Weeks Ended April 7, 2007 For the 14 Weeks Ended April 8, 2006 Operating activities: Net income $ 25,032 $ 9,716 Noncash items affecting net income: Minority interest in subsidiaries 1,192 851 Equity inearnings of joint venture (327 ) (269 ) Depreciation and amortization 8,031 7,805 Stock - based compensation 458 387 Excesstax benefits from stock-based compensation (1,021 ) (408 ) Loss (gain) on disposal of assets 76 (23 ) Decrease in allowance for doubtful accounts (138 ) (271 ) Decrease in allowance for returns - net of related inventory in transit (1,111 ) (320 ) Deferred income taxes (598 ) (2,154 ) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable 7,400 20,578 Inventories (10,203 ) (11,529 ) Prepaid expenses and other current assets (8,516 ) (5,002 ) Accounts payable (11,111 ) (13,425 ) Accrued expenses (11,725 ) (4,938 ) Income taxes payable 9,524 5,908 Net cash from operating activities 6,963 6,906 Investing activities: Business acquisitions, net of cash acquired - (6,075 ) Additions to property, plant and equipment (4,006 ) (14,764 ) Purchase of securities available for sale (325 ) (321 ) Increase in intangible and other assets (448 ) (558 ) Net cash used in investing activities (4,779 ) (21,718 ) Financing activities: Proceeds from exercise of stock options 4,139 1,247 Acquisition and retirement of common stock (287 ) (22,370 ) Excess tax benefits from stock - based compensation 1,021 408 Distribution of minority interest earnings (2,049 ) (186 ) Net (payments) borrowings onshort-term debt (62 ) 38,165 Net cash from financing activities 2,762 17,264 Effect of exchange rate changes on cash and cash equivalents 3,298 1,270 Net increase in cash and cash equivalents 8,244 3,722 Cash and cash equivalents: Beginning of period 133,304 57,457 End of period $ 141,548 $ 61,179 See notes to condensed consolidated financial statements. 3 FOSSIL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED 1. FINANCIAL STATEMENT POLICIES Basis of Presentation.The condensed consolidated financial statements include the accounts of Fossil, Inc., a Delaware corporation, and its wholly and majority-owned subsidiaries (the “Company”). The condensed consolidated financial statements reflect all adjustments that are, in the opinion of management, necessary to present a fair statement of the Company’s financial position as of April 7, 2007, and the results of operations for the thirteen-week period ended April 7, 2007 (“First Quarter”) and the fourteen-week period ended April 8, 2006, (“Prior Year Quarter”), respectively. All adjustments are of a normal, recurring nature. The Company noted that fiscal 2007 is a 52-week year as compared to a 53-week year in fiscal 2006. For financial reporting purposes, this extra week was included in the first quarter of fiscal year 2006. These interim financial statements should be read in conjunction with the audited financial statements and the notes thereto included in the annual report on Form 10-K filed by the Company pursuant to the Securities Exchange Act of 1934 (the “Exchange Act”) for the year ended January 6, 2007. Operating results for the thirteen week period ended April 7, 2007, are not necessarily indicative of the results to be achieved for the full year. The condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America which require the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the consolidated financial statements and revenues and expenses during the periods reported. Actual results could differ from those estimates. The Company has not made any changes in its significant accounting policies from those disclosed in its most recent annual report. Business.The Company is a global design, marketing and distribution company that specializes in consumer fashion accessories. Its principal offerings include an extensive line ofmen's and women's fashion watches and jewelry sold under proprietary and licensed brands, handbags, small leather goods, belts, sunglasses, and apparel. In the watch and jewelry product category, the Company has a diverse portfolio of globally recognized owned and licensed brand names under which its products are marketed. The Company’s products are distributed globally through various distribution channels including wholesale, owned-retail and direct to the consumer at varying price points to service the needs of its customers, whether they are value conscious or luxury oriented. Based on its extensive range of accessory products, brands, distribution channels and price points, the Company is able to target style-conscious consumers across a wide age spectrum on a global basis. Foreign Currency Hedging Instruments. The Company’s foreign subsidiaries periodically enter into forward contracts principally to hedge the future payment of intercompany inventory transactions with the U.S. company. At April 7, 2007, the Company’s foreign subsidiaries had forward contracts to sell (i) 49.6 million Euro for approximately $64.9 million, expiring through December 2007, (ii) 1.5 million British Pounds for approximately $3 million, expiring through June 2007 and (iii) 92.5 million Yen for approximately $800,000, expiring through April 2007. If the Company’s foreign subsidiaries were to settle their Euro, British Pound and Yen based contracts at the reporting date, the net result would be a net loss of approximately $1.7 million net of taxes, as of April 7, 2007. The net decrease in fair value for the First Quarter and the Prior Year Quarter of approximately $1.3 million and $800,000, respectively, is included in other comprehensive income. The net decrease for the First Quarter consisted of net losses from these hedges of $1.3 million offset by $44,000 of net losses reclassified into earnings. 4 Earnings Per Share. The following table reconciles the numerators and denominators used in the computations of both basic and diluted EPS: For the 13 Weeks Ended April 7, 2007 For the 14 Weeks Ended April 8, 2006 Numerator: Net income $ 25,032 $ 9,716 Denominator: Basic EPS computation: Weighted average common shares outstanding 67,576 67,258 Basic EPS $ 0.37 $ 0.14 Diluted EPS computation: Denominator: Basic weighted average common shares outstanding 67,576 67,258 Dilutive effect of stock-based compensation 1,662 1,802 Weighted average common shares outstanding 69,238 69,060 Diluted EPS $ 0.36 $ 0.14 Approximately700,000 and 1.1 million weighted average shares issuable under stock-based awards were not included in the diluted earnings per share calculation at the end of the First Quarter and the Prior Year Quarter, respectively, because they were antidilutive. These common share equivalents may be dilutive in future earnings per share calculations. Goodwill.
